Citation Nr: 1827126	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-46 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the RO in St. Petersburg, Florida.

The Veteran indicated on his September 2016 Form 9 that he was only appealing the issue of entitlement to service connection for tinnitus.  Accordingly, he did not perfect an appeal for the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.

A discussion of the procedural history is warranted.  The Board notes that the Veteran originally filed a claim of entitlement to service connection for tinnitus in July 2012.  A rating decision was issued in June 2013 denying the Veteran's service connection claim for tinnitus.  The Veteran subsequently submitted a claim form for service connection for tinnitus in December 2013 and new evidence in the form of a statement regarding his tinnitus in March 2014.  No decision was issued pertaining to this evidence.  Service treatment records were added to the Veteran's file in January 2015.  The Veteran submitted another claim form in February 2015, and the Veteran received an examination in February 2015.  A rating decision was issued in May 2015, and the Veteran submitted a notice of disagreement the following month in June 2015.  A statement of the case was issued in September 2016, and the Veteran perfected his appeal the same month.

Given this procedural history, the Board finds that the Veteran's claim of tinnitus has been in process since his original application in July 2012 because the June 2013 rating decision never became final, in part based on evidence associated with the claims file within one year of the issuance of that decision.  Accordingly, that decision never became final, and the current claim relates back to the original denial of service connection for tinnitus in June 2013.  See 38 C.F.R. § 3.156(b) (2017) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 11131, 154, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his tinnitus is causally related to his period of active service.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).

To establish direct service connection for such a disability, the record must reflect: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

First, the record clearly indicates the Veteran suffers from tinnitus.  The Veteran underwent a VA audiological examination in January 2013, at which time he reported to his examiner that he experienced the onset of tinnitus at least 16 years before the examination.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the first Shedden element has been met.

Furthermore, the record contains competent evidence of an in-service event.  In his September 2016 Form 9, the Veteran stated that he experienced tinnitus after being exposed to continuous acoustic trauma.  In his November 2012 Statement in Support of Claim, the Veteran stated that he worked on the flight deck of an air craft carrier and that since his discharge, his hearing has been deteriorating because he was exposed to acoustic trauma.  The Veteran's service personnel records confirm that he served onboard the USS Franklin D. Roosevelt (CV-42).  In addition, the Board notes that the Veteran is already service-connected for bilateral hearing loss due to in-service noise exposure.  As such, in-service noise exposure is conceded, and the second Shedden element has been met.

Finally, the record contains competent evidence of a nexus between the Veteran's tinnitus and his active service.  His January 2013 VA audiological examination indicated that the Veteran reported the onset of his tinnitus to be within the last 16 years of that examination.  As such, the VA audiologist concluded it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because the onset of the Veteran's tinnitus was many years after separation.  The Veteran clarified on his September 2016 Form 9 that he never reported his tinnitus beginning within the last 16 years of the January 2013 examination but that his tinnitus had grown increasingly troublesome over the last 15 or 16 years prior to the examination.  He also noted in his September 2016 Form 9 that he has had tinnitus since his active service and that he did not wear hearing protection while being exposed to continuous noises.  A veteran is competent to report that which he can perceive through his senses, including in-service noise exposure and issues with his hearing.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's competent statement regarding that his work in the Navy affected his hearing meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2017) as it indicates that his tinnitus is the result of being exposed to acoustic trauma while in service.  The Court of Appeals for Veteran's Claims held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore, service-connection may be granted upon competent and credible evidence of continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Furthermore, the Veteran's service-connected hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Veteran was service-connected for hearing loss because his hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


